Citation Nr: 0325248	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  97-17 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the March 1995 hearing officer decision that 
assigned a rating of 30 percent under Diagnostic Code 5257 
for the veteran's service-connected left knee disability 
should be revised based on clear and unmistakable error 
(CUE).

2.  Entitlement to an increased rating for patellofemoral 
dysfunction of the left knee, with history of chondromalacia 
and pre-service repair of the patellar tendon, currently 
evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Commission



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
August 1980 to May 1981.  This case previously came before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Jackson, Mississippi Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability, 
entitlement to an evaluation in excess of 30 percent for the 
left knee disability and the veteran's claim of clear and 
unmistakable error (CUE) in the March 1995 hearing officer 
decision that assigned a 30 percent evaluation for the 
veteran's left knee disability.  The Board remanded the case 
to the RO for additional development in March 2001.  The RO 
has now returned the case to the Board for appellate review.

The Board notes that the November 1990 rating decision that 
denied an evaluation in excess of 20 percent for the 
veteran's left knee disability was subsumed into a final 
Board decision that was affirmed by the United States Court 
of Appeals for Veterans Claims (Court) in January 1993.  
Therefore, this rating decision may not be considered for 
revision based upon CUE.  See 38 U.S.C.A. § §§ 7104, 7111; 38 
C.F.R. §§ 20.1104, 20.1400.

The Board also notes that consideration for revision based 
upon clear and unmistakable error (CUE) in the May 9, 1994 
rating decision and in the August 26, 1994 rating decision is 
not warranted because these determinations were not final 
decisions.  The veteran filed a timely Notice of Disagreement 
(NOD) as to these determinations but he did not perfect his 
appeal subsequent to the March 24, 1995 hearing officer's 
decision that granted entitlement to an increased 30 percent 
disability rating (effective to the date of his claim for an 
increased rating in February 1994).  Therefore, the Board 
finds the March 1995 hearing officer's decision is the only 
determination that became final and is the only decision that 
may be considered for revision based upon CUE.  See 38 C.F.R. 
§ 20.200.

The Board further notes that the issues of service connection 
for chronic obesity and/or the aggravation of chronic obesity 
and hypertension and/or aggravation of hypertension were 
denied in the final March 2001 Board decision.  

In March 2003, a Central Office Board hearing was held in 
Washington, DC before the undersigned Acting Veterans Law 
Judge who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
that hearing has been associated with the claims file.

The issue of a total disability rating based on individual 
unemployability due to service-connected disability will be 
addressed in the REMAND section below.


FINDINGS OF FACT

1.  The veteran did not appeal the March 1995 hearing 
officer's decision that assigned a 30 percent evaluation for 
the left knee disability.  His CUE claim in the March 1995 
decision was initially raised at his RO hearing in August 
1997.

2.  The March 1995 hearing officer's decision did not contain 
any kind of error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ or that the result 
would have been manifestly different but for the error.  The 
rating decision constituted a valid exercise in rating 
judgment and interpretation of the evidence of record.

3.  The veteran's left knee disability is manifested by 
complaints of severe pain, loss of motion, pain on use, knee 
stiffness and swelling.

4.  There is objective clinical evidence of pain on motion; a 
stiff gait with a limp on the left; no ligamentous laxity; 
tenderness to palpation; a variably decreased range of 
motion; pain that could further limit functional ability 
during flare-ups and increased use; and radiographic evidence 
of degenerative changes.

5.  Based on the clinical findings, there is no evidence of 
ankylosis of the knee or of limitation of extension to 30 
degrees.


CONCLUSIONS OF LAW

1.  A timely notice of disagreement to the March 1995 hearing 
officer's decision assigning a 30 percent evaluation for the 
left knee disability was not filed, and the decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.201, 20.302(a) (2002).

2.  The March 1995 hearing officer's decision that assigned 
an evaluation of 30 percent for the left knee disability was 
not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5107, 
5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 
20.1403(a) (2002); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes Diagnostic 
Codes 5003-5024, 5256, 5257, 5258, 5259, 5260, 5261 (1994).

3.  The criteria for an evaluation in excess of 30 percent 
for a left knee disability have not been met on a schedular 
basis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes Diagnostic Codes 5003-5024, 5256, 5257, 5258, 5259, 
5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that CUE does not exist in the hearing officer's 
decision of March 1995.  The Board also finds that the 
schedular criteria for an evaluation in excess of the 
currently assigned 30 percent for the left knee disability 
have not been met.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  CUE claim.

Essentially, the veteran alleges that the evidence before the 
RO in March 1995 should have resulted in an evaluation higher 
than 30 percent rating for the left knee disability.  The 
veteran has not claimed that the correct facts, as they were 
known at the time, were not before the adjudicator.  Instead, 
he argues that the evidence at the time of the March 1995 
hearing officer decision compels a conclusion that an 
evaluation in excess of 30 percent was warranted for his left 
knee disability.  Essentially, the veteran is arguing that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  A claim of CUE 
is a collateral attack on a final RO decision.  Smith v. 
Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  Previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such an error, the prior decision will be reversed or 
amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).

The Court has addressed the question of determining when 
there is clear and unmistakable error (CUE) present in a 
prior decision.  In Russell v. Principi, 3 Vet. App. 310 
(1992), the Court propounded a three-pronged test to 
determine whether CUE was present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort that, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Id. at 313-14.  See also Bustos v. 
West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also 
stated that CUE is a type of error in which reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell, 3 Vet. App. at 313-
14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a decision), the VA's failure to 
fulfill the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
See 38 C.F.R. § 20.1403(d).  The Court has also held that 
allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  In addition, the Court has held that 
VA's breach of its duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994) (VA's breach of duty to assist 
caused incomplete record but not incorrect record).  When 
there is evidence both pro and con on the issue, it is 
impossible for a veteran to succeed in showing that the 
result would have been manifestly different.  Simmons v. 
West, 14 Vet. App. 84, 88 (2000).

There is no evidence that the correct facts, as they were 
known in March 1995 were not before the RO.  At the time of 
the promulgation of the March 1995 hearing officer decision 
at issue, the RO had for review the veteran's service medical 
records, his DD Form 214, his February 1994 claim for 
benefits submitted on a VA Form 21-4138, the reports of VA 
medical examinations conducted in March 1994, and March 1995, 
the report of a private medical examination conducted in June 
1994, Social Security Administration documents, and the 
veteran's January 1995 testimony.  Based on a review of that 
evidence, it was the decision of the RO that the assignment 
of a 30 percent evaluation under Diagnostic Code 5257 was in 
order.  

In 1994/1995, disability evaluations were determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule).  The percentage ratings contained in the 
Rating Schedule represented the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  

In February 1994, the veteran submitted a claim for an 
increased evaluation for his left knee.  At a March 1994 VA 
medical examination, the veteran complained of lots of slack 
in the knee and said that he could walk 40 or 50 yards.  On 
physical examination, he walked with a marked limp and sat 
with his left leg in extension.  He permitted only a few 
degrees of flexion and called attention to the quivering 
crepitation under the kneecap.  He absolutely refused or 
could not allow the knee to flex for examination.  
Radiographic examination revealed no gross osseous or joint 
or soft tissue abnormality.  The examiner rendered a clinical 
impression of old osteotomy of the left leg with subsequent 
patellofemoral dysfunction and apparent progressive traumatic 
arthritis especially of the left knee with now a conversion 
hysteria at least contributing to his fixed extension of the 
left knee and inability to allow a helpful examination.

In a June 1994 private medical report for jobs program 
exemption purposes, a private physician noted that the 
veteran had an almost totally stiff left knee and that he had 
pain in the left leg.

At his January 1995 personal hearing, the veteran testified 
that he walked with a cane most of the time because of the 
pain and that he sometimes dragged the leg and sometimes 
fell.  He reported that the knee had a lot of slack.  The 
veteran further testified that he could go 10-20 feet before 
stopping and that he had pain every day for which he took 
pain medication.  He said that the knee swelled and would 
stay tender and that the tenderness was always there.  See 
1995 RO Hearing Transcript pp. 2-4.  The veteran stated that 
his knee remained stiff, that any kind of bending hurt, that 
the pain kept him up at night, that the wake woke him up, and 
that the knee was very painful when he put weight on it.  See 
1995 RO Hearing Transcript pp. 5-8 and p. 11.  

During a March 1995 VA medical examination, the veteran 
complained of chronic and severe pain in the left knee since 
service.  He described a marked limitation of motion, 
reported that any weightbearing caused difficulty, that he 
used a cane, and had difficulty with any squatting, kneeling 
or climbing.  He reported episodes of the knee giving way and 
that he took pain medication.  On physical examination, he 
moved about slowly with a limp on the left.  He demonstrated 
0 to 30 degrees of motion and complained of severe pain.  
There was no definite swelling.  There was marked tenderness 
to palpation about the patellofemoral joint.  The examiner 
was unable to assess instability.  Radiographic examination 
showed that the joint space was well maintained.  The 
examiner rendered a diagnosis of traumatic arthritis of the 
left knee with severe limitation of motion.  Based on this 
evidence, the hearing officer, in a March 1995 decision, 
increased the veteran's left knee evaluation to 30 percent 
disabling.

The Board has carefully and thoroughly reviewed the record as 
it existed at the time of the March 1995 hearing officer 
decision, in light of the law and regulations then in effect.  
In order to find that the March 1995 hearing officer decision 
was clearly and unmistakably erroneous, however, it must be 
concluded that the evidence of record at the time that 
decision was rendered was such that the only possible 
conclusion- based on the available evidence of record- was 
that there was only one way to rate the left knee disability 
and that said one way involved the assignment of an 
evaluation in excess of 30 percent.  Clear and unmistakable 
error requires that error, otherwise prejudicial, must appear 
undebatably.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  

Here, consideration apparently was given to whether the 
disability might be considered to have increased in severity 
because of the veteran's complaints of pain and demonstrated 
limitation of motion, crepitation and tenderness.  Based on 
such clinical findings the evaluation for the left knee was 
raised to 30 percent analogously under Diagnostic Code 5257.  
This is the highest evaluation available under that code.

In order to have warranted a rating greater than 30 percent 
for the left knee disability, the evidence would have had to 
show that ankylosis in flexion between 10 degrees and 20 
degrees (or worse) existed.  The veteran did not have 
ankylosis of his left knee; accordingly, an increased 
evaluation under Diagnostic Code 5256 was not warranted.  He 
did not have limitation of extension of his left knee to 30 
degrees; consequently an increased evaluation of 40 degrees 
under Diagnostic Code 5261 was not indicated.  As nonunion of 
the left tibia and fibula with loose motion requiring a brace 
was not shown by the medical evidence of record, an increased 
evaluation of 40 percent under Diagnostic Code 5262 was not 
warranted.  There was no clinical evidence of recurrent 
subluxation or lateral instability.  Furthermore, there was 
no radiographic evidence of arthritis in the left knee joint.  
Thus, there was no evidence to support the grant of separate 
evaluations for arthritis and instability.

Lastly, there is no evidence that the doctrine of resolving 
all doubt in favor of the veteran was not applied or was 
improperly applied at the time of the hearing officer 
decision in question and that doctrine is not currently for 
application in a determination of CUE.  In view of the 
standard that error must be undebatable and about which 
reasonable minds cannot differ, that doctrine can never be 
applicable in a determination of CUE.  Rather, an error 
either undebatably exists or there was no error within the 
meaning of 38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. 
App. 310, 314 (1992).

Therefore, the Board finds that the March 1995 hearing 
officer decision was not based on CUE as it represented a 
reasonable application of the known facts to the law then in 
existence; a rating in excess of 30 percent for left knee 
disability was denied as the factual evidence and competent 
medical opinion of record failed to show entitlement to a 
higher rating.  The claim for CUE, therefore, is denied.

Finally, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  The Court has held that 
reversal or revision of prior decisions due to CUE is not a 
claim but a collateral attack on a prior decision.  Thus, one 
requesting such reversal or revision is not a claimant within 
the meaning of the VCAA and consequently, the notice and 
development provisions of the VCAA do not apply in CUE 
adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

II.  Increased rating claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).   Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into 
whether there is limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.
The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson 
v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.    

In VAOPGCPREC 23-97, VA General Counsel held that arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).

Service connection for patellofemoral dysfunction of the left 
knee, with history of chondromalacia and pre-service repair 
of the patellar tendon of the left knee, was originally 
granted by the RO in a January 1988 rating decision.  A 10 
percent evaluation was assigned under Diagnostic Code 5257.  
That evaluation was subsequently increased to 20 percent and 
then 30 percent.

The veteran contends that an increased rating for the left 
knee disability as he experiences constant severe pain, 
swelling, fluid on the knee and functional loss due to pain, 
and that he cannot work because the disability was beyond 
repair because of arthritis and cartilage damage.  See  Board 
Hearing Transcript pp. 3 and 5.

Documents relating to the veteran's grant of Social Security 
Administration (SSA) disability benefits reveal that in March 
1994, the veteran stated that he was not able to walk and 
that he was in constant pain.  In October 1994, an SSA 
employee noted that the veteran walked with a limp and sat 
with his left leg stretched out.  An Administrative Law Judge 
(ALJ) granted benefits based on obesity and arthritis.  
However, review of the medical evaluation reveals a primary 
diagnosis of obesity and a secondary diagnosis of "joint 
pain" and a doctor's notation that there was no evidence of 
degenerative joint disease.  The December 1994 medical 
examiner noted that the veteran had a stiff left knee of 
unknown cause and that he "cannot or will not bend it." 

At an August 1998 VA joints examination, the veteran reported 
that his left knee was always painful, to the point of tears 
on motion.  The examiner noted that the veteran weighed 396 
pounds, that he used a cane, that he sat in a chair 
comfortably, that he was able to get of the examining table 
without any problem and that a complete examination could not 
be completed due to the veteran's complaints of severe pain.  
On physical examination of the left knee, there was no 
swelling.  The left knee was severely tender to touch.  The 
veteran demonstrated a range of motion of 10 to 35 degrees of 
the left knee.  Radiographic examination revealed the 
possibility of minimal degenerative arthritic changes.  The 
examiner commented that severe limitation to flex knee and 
weight bearing indicated that the veteran would not be able 
to maintain any gainful employment.

At another VA joints examination in November 1999, the 
veteran reported pain in the left knee for 15 years and said 
that it was aggravated by flexion and weightbearing.  He 
stated that he used a cane about 75 percent of the time.  On 
physical examination, the veteran weighed 370 pounds.  Range 
of motion of the left knee was 0 to 30 degrees sitting and 0 
to 70 degrees supine.  The veteran stated that further 
flexion would be painful.  There was no swelling or effusion, 
no retropatellar crepitation, and no ligamentous instability.  
Radiographic examination did not reveal narrowing of 
articular cartilage or osteophytes.  The diagnosis was mild 
osteoarthritis of the left knee and obesity.

During a July 2001 VA joints examination in July 2001, the 
veteran complained of pain with flexion and stated that his 
left knee swelled daily.  He reported that he was taking 
ibuprofen three times a day plus Darvocet as needed for pain.  
On physical examination, there was no detectable swelling, 
effusion, quadriceps atrophy or patellar instability.  The 
knee was stable to ligamentous stress and negative Drawer 
test, but there was slight retropatellar crepitation.  The 
radiographic examination showed mild narrowing with no 
significant osteophyte formation.  The impression was very 
minimal chondromalacia, no detectable instability and 
possible early minimal osteoarthritis.  The examiner 
commented that he observed the veteran after the examination 
and that the veteran's gait was very different than the one 
exhibited in the examination room in that he flexed his left 
knee while walking as much as he did his right knee.  This 
variation in flexion, coupled with the different flexion 
demonstrated sitting and supine, suggested that the 
limitation was not fixed.  The examiner also noted that x-
rays showed no bony reason for limited flexion.

Review of the veteran's private outpatient treatment records 
reveals that he was treated on a fairly regular basis between 
1994 and 2001.  However, the majority of his visits dealt 
with other medical disorders.  In an August 1997 letter, the 
veteran's treating doctor stated that the leg was stiff on 
the left side, that the veteran reported taking three pain 
pills per day, but that there had been no basic change in the 
leg for quite some time.  In October 1999, this physician 
referred the veteran to an orthopedic surgeon after observing 
moderate tenderness around the knee with some swelling 
present.  The veteran told the orthopedist that he had sharp 
pain in the knee with standing for any length of time.  On 
evaluation, the veteran's weight was 294 pounds, he walked 
with a limp on the left lower extremity, and there was little 
if any effusion in the left knee.  Range of motion was 0 to 
45 degrees of motion.  The was anterior and posterior medial 
joint line tenderness.  There was negative patellar 
apprehension and the knee was stable to stress in all planes.  
Radiographic examination showed relative narrowing of the 
medial joint space on the left compared to the right.  The 
impression was internal derangement of the left knee with 
probable early degenerative joint disease.  MRI testing 
revealed that the ligaments were intact and the extensor 
mechanism was within normal limits; there was no evidence of 
a meniscal tear.  There was moderate joint effusion, 
significant edema consistent with strain, and an apparent 
cartilage defect involving the articular surface of the 
medial femoral condyle.

Subsequent private outpatient treatment records show that the 
veteran's extremities demonstrated no edema in January 2001.  
In April 2001, the doctor noted that the veteran had some 
significant pain in his hip and knee "from time to time."  
On physical examination, the veteran demonstrated mild pain 
on range of motion.  An August 2001 letter from this 
physician stated that the veteran was being treated for 
hypertension, hyperlipidemia and osteoarthritis of the left 
knee.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The veteran's left knee disability has 
been evaluated by the RO under Diagnostic Code 5257, other 
impairment of the knee.  Here, it appears that the veteran 
was rated analogously under Diagnostic Code 5257, as there 
was no objective clinical evidence of recurrent subluxation 
or lateral instability of the left knee in the VA and private 
medical records or on VA examination.  In such situations, it 
is permissible to evaluate the veteran's service-connected 
disorder under provisions of the schedule which pertain to a 
closely related disease or injury which is analogous in terms 
of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2002).  
  
Under Diagnostic Code 5257, a 10 percent evaluation 
contemplates slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation contemplates moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation contemplates moderate recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The 30 percent rating is the highest rating available 
under Diagnostic Code 5257.  

The Board notes that the applicable regulations contain a 
number of other provisions relating to the knee joint.  
Normal extension of the knee is to 0 degrees.  38 C.F.R. § 
4.71, Plate II.  Normal flexion is 140 degrees.  Id.  The 
most recent medical evidence of record indicates that the 
veteran essentially has a variable range of motion in the 
left knee, but no limitation of extension has been 
demonstrated.  Therefore, a 40 percent evaluation under 
Diagnostic Code 5261 is not for application because the 
veteran has not demonstrated the requisite limitation of 
extension.  Diagnostic Code 5256 provides that when the knee 
is fixed in flexion at an angle between 10 degrees and 20 
degrees, a 40 percent evaluation is warranted.  A 50 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 20 degrees and 45 degrees; more than 45 degrees 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  However, there is no clinical evidence 
that the knee is fixed in flexion at an angle.  Under 
Diagnostic Code 5260, a 30 percent evaluation requires 
limitation of flexion of the leg of 15 degrees.  This is the 
highest evaluation under this code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  At worst, the veteran has demonstrated 
in the past a limitation of extension of 30 degrees, but not 
15 degrees.  There is no objective clinical evidence of 
dislocated cartilage, with frequent episodes of "locking," or 
effusion into the knee joint.  Nor is there any medical 
evidence of ankylosis.  Therefore Diagnostic Codes 5258 and 
5256 are not for application.

Other factors to consider are the degree of limitation of 
motion that the veteran has, which in this case is expected 
during flare-ups or with increased use, and the degree of 
pain he has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In this case, chronic pain was 
reported; however, the left thigh was the same size as the 
right thigh, no weakness has been demonstrated and there is 
no clinical evidence of any muscle spasm.  Recent objective 
medical evidence did show findings of crepitation and joint 
line tenderness.  In addition, the veteran has made 
consistent complaints of knee pain in his left knee as 
evidenced by his post-service complaints of chronic knee 
pain, and the clinical findings of crepitation and joint line 
tenderness with pain that could further limit his functional 
ability such as range of motion.  

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, and the veteran the benefit of the doubt, such 
tenderness, pain on motion, crepitation and chronic pain that 
could limit functional ability do not warrant a rating in 
excess of 30 percent for the left knee.  Consideration has 
been given to assigning a separate rating for other function 
impairment per VAOPGCPREC 23-97.  However, here, the medical 
evidence does not currently demonstrate locking, instability, 
subluxation, or other manifestation that would warrant an 
additional separate rating for the left knee.  Thus, the 30 
percent evaluation is based on the functional limitations 
described in the absence of instability and subluxation.  In 
the absence of such additional and separate disability, a 
separate or higher rating is not in order.  

It is again noted that these ratings are herein assigned 
based on the limitation of functional ability due to pain 
during flare-ups and increased use and the crepitation and 
joint line tenderness that have been clinically documented.  
X-rays have confirmed the presence of arthritic changes, but 
a separate rating under those provisions is not indicated 
because the veteran's limitation of motion during flare-up 
and increased use is already considered in the rating 
assigned.

The veteran has indicated that he should be rated as more 
than 30 percent disabled for his left knee disability due to 
his symptomatology.  However, the veteran, as a layperson, is 
not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992.  Competent medical evidence is required.  
The private and VA outpatient records and the VA medical 
examination reports indicate mild to moderate degenerative 
joint disease.  These clinical assessments are considered 
persuasive as to the veteran's degree of impairment due to 
his left knee disability since they consider the his overall 
industrial impairment due to his left knee.  However, the 
Board finds that the schedular evaluation in this case is 
adequate.  As discussed above, there are higher ratings for a 
knee disability under other Diagnostic Codes, but the 
required manifestations have not been shown in this case.  
The Board notes that the veteran has not required any post-
service hospitalization for his left knee and he has not 
undergone any therapy other than pain medication.  The 
clinical findings needed for the next higher evaluation of 40 
percent are not demonstrated in the evidence of record.  
Since the preponderance of the evidence is against the 
allowance of an evaluation in excess of 30 percent for the 
veteran's left knee disability, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Finally, there was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran was notified of the 
information necessary to substantiate his increased rating 
claim by means of the discussion in the July 2001 RO VCAA 
notice letter.  In particular, the veteran was notified that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment for the claimed disability, or 
to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).   The record shows 
that the RO has secured the veteran's VA medical treatment 
records and private medical records.  The veteran was 
afforded VA medical examinations.  The veteran also presented 
testimony at a Board hearing.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
left knee disability based upon CUE in the March 1995 hearing 
officer decision is denied.  
Entitlement to an evaluation in excess of 30 percent for the 
left knee disability is denied.

REMAND

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).

In this case, the veteran has one service-connected 
disability, patellofemoral dysfunction of the left knee.  The 
left knee disability is currently evaluated as 30 percent 
disabling.  This evaluation does not meet the minimum 
requirements for consideration under 38 C.F.R. § 4.16(a).  
Nevertheless, veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(b).  The Board does not have jurisdiction to authorize 
an extra-schedular rating in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Board may, however, 
determine that a particular case warrants referral to the 
Director of Compensation and Pension for extraschedular 
consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. 
§ 4.16(b).

The record contains evidence from October 1999 to August 2001 
from the Laird Clinic of Family Medicine.  In an August 2001 
letter, the private physician noted that veteran had been 
unable to be gainfully employed for a number of years and 
that he believed that all of the veteran's other medical 
problems were such that, if his knee were okay, the veteran 
would be able to work.  The Board finds the August 2001 
private physician statement is plausible evidence that the 
veteran is unable to secure and follow a substantially 
gainful occupation because of his service-connected left knee 
disability.  Therefore, the veteran's claim should be 
submitted to the Director of Compensation and Pension for a 
determination as to whether an extra-schedular rating is 
warranted.

Accordingly, the case is REMANDED for the following:

1.  The claim for a total disability 
rating based on individual 
unemployability should be submitted to 
the Director of the Compensation and 
Pension Service for extraschedular 
consideration in the manner prescribed in 
38 C.F.R. § 4.16(b).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.

3.  In particular, the RO must notify the 
veteran of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
veteran and the veteran's representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, to include the issue of 
entitlement to an extraschedular 
evaluation.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2





